*880Opinión disidente emitida por el
Juez Asociado Señor Alonso Alonso.
Disiento de la opinión mayoritaria(1) por las siguientes razones:
En primer lugar, los Cánones de Ética Profesional no fue-ron diseñados para regular una situación como la que tenemos ante nos. Ninguno de dichos cánones cubre una situación de conflicto de intereses y de deber de mantener informado al cliente, cuando la atípica relación abogado-cliente surge al am-paro y en el contexto de una ley de carácter tan peculiar y propio como es la Ley Núm. 9 de 26 de noviembre de 1975, según enmendada, 8 L.P.R.A. see. 3085.
En segundo lugar, la complejidad de las funciones del De-partamento de Justicia y de su Secretario, en particular plan-tean realidades que no pueden perderse de vista al juzgar la conducta del Secretario.
En tercer lugar, examinadas las circunstancias particula-rísimas de este caso, y que por primera vez este Tribunal aplica una norma de conducta ética a dichas circunstancias, no me parece justo ni razonable que se le imparta efecto re-troactivo a dicha norma. Al así hacerlo la opinión mayoritaria se aparta de los precedentes de este Tribunal.
En cuarto lugar, tan pronto el Secretario de Justicia se percata de que su interpretación y aplicación de la Ley Núm. 9, supra, podía plantear un problema de conducta ética, tomó a iniciativa propia las medidas correctivas correspondientes a los fines de eliminar el conflicto ético.
La Ética, como disciplina del comportamiento humano, in-tenta proveer una serie de normas que den dirección a la con-ducta del hombre en sociedad. Por sus pretensiones de impri-*881mir rasgos de naturaleza universal y abstracta en la conducta particular del hombre, se presentan serias dificultades a la hora de juzgar la concreción bajo el prisma de la abstracción. Para contrarrestar las dificultades que ello presenta, es im-prescindible analizar la conducta humana en el contexto com-plejo en que ésta se ejecuta, y no aisladamente. Es necesario, pues, que fijemos nuestro marco decisional de forma que poda-mos aplicar normas abstractas a situaciones concretas.
Este Tribunal ha sostenido en el pasado, como reconoce la opinión mayoritaria, que las fronteras y aplicaciones tajantes de algunos cánones de ética a veces resultan complicadas y que la ausencia de precedentes, en unión a hechos de su faz ino-centes, dificultan en ocasiones la expresión- nítida de la pauta a regir. In re Díaz Alonso, Jr., 115 D.P.R. 755 (1984); In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778, 784 (1984), citados en la pág. 831 de la opinión mayoritaria.
Tenemos que defender los valores éticos y morales que for-talecen nuestra fibra como seres humanos civilizados, organi-zados social y políticamente en forma democrática. Sin embargo, considero que una defensa de tales valores no puede hacerse sin dar el debido peso a las realidades y circunstancias que los concretan.
W
Los Cánones 6,11 y 38 de los Cánones de Etica Profesional son los únicos que regulan la conducta del abogado en su rela-ción con el gobierno. Sin embargo, ninguno de ellos vislumbra, ni remotamente, su aplicación a los hechos del caso, especial-mente cuando la relación abogado-cliente entre el ex Goberna-dor Hon. Carlos Romero Barceló, los Gerentes Escolares y el Departamento de Justicia y su Secretario surge a la luz de la Ley Núm. 9, supra.
La representación legal que ha brindado el Secretario de Justicia al ex Gobernador querellante y a los Gerentes Escolares se fundamenta en la Ley Núm. 9, supra, que provee para que *882en determinadas circunstancias, y bajo ciertas condiciones, el Departamento de Justicia brinde representación legal a, y pague sentencias que recaigan sobre, funcionarios y ex funcio-narios públicos en acciones de daños y perjuicios. Esta ley nunca ha sido interpretada por este Tribunal. No existe esta-tuto similar en Estados Unidos ni en otras jurisdicciones esta-tales. El texto de la misma, su historial legislativo, el regla-mento que la instrumenta y su administración diaria son alta-mente complejos y oscuros.
La ley tiene efectos particulares en la relación de abogado-cliente y en los deberes que se derivan de dicha relación. No se trata de una relación de abogado-cliente común y corriente, sino de una relación especial que tiene como eje central prote-ger los procesos de formulación de política pública del Estado y de los servidores públicos que en ella participan. La opinión mayoritaria señala que no debe entrar a analizar la natura-leza, propósitos y alcance de dicha ley, por razón de creer que ello corresponde al tribunal de instancia. Discrepo de tal apre-ciación. Estamos precisamente ejerciendo nuestra jurisdicción disciplinaria sobre una relación peculiar de abogado y cliente que surge y está autorizada por dicha ley. ¿Cómo es posible que lleguemos a conclusiones de conflictos de intereses y falta al deber de información sin analizar la fuente legal de la que surge la relación de abogado y cliente en este caso? La única razón por la cual el ex Gobernador Hon. Carlos Romero Bar-celó, y los Gerentes Escolares son “clientes” del Departamento de Justicia y de su Secretario es por operación del mandato de dicha ley. No analizar esta ley ni la atípica relación de abo-gado-cliente que de ella surge es insostenible.
y — i
La complejidad de las funciones del Departamento de Jus-ticia y de las encomiendas de su Secretario plantean realida-des insoslayables. El cargo de Secretario de Justicia conlleva una dualidad de funciones, ya como abogado, ya como admi-*883nistrador de una estructura institucional compleja y burocrá-tica. Como abogado en el servicio público es, además de abo-gado, un administrador al servicio del mejor interés colectivo; esta es su prioridad y no otra. Sostengo que la opinión mayo-ritaria es inconsistente en su razonamiento, pues reconoce estas complejidades administrativas, mas sin embargo no decide de conformidad a ellas. La opinión mayoritaria sostiene:
Trazado el horizonte decisorio, hemos de notar que bajo el esquema constitucional y estatutario vigente, el Departa-mento de Justicia, como regla general, es la institución de la Rama Ejecutiva que ostenta la representación legal del Es-tado Libre Asociado en las causas criminales y civiles. Como miembro con rango constitucional del gabinete del Goberna-dor, el Secretario de Justicia es el funcionario de mayor je-rarquía del Departamento. Es nombrado por el Gobernador, con el consejo y consentimiento del Senado. Por las funciones impuestas por ley es abogado. Sin embargo, no es un abogado más. Sus responsabilidades legales y administrativas son nu-merosas y versan sobre múltiples y sensitivos asuntos. Ade-más de las representaciones en casos criminales y civiles en los tribunales, tiene la autoridad de emitir opiniones —y pu-blicar las que estimare de interés general— conforme el Art. 63 del Código Político, 3 L.P.R.A. sec. 71, y así influenciar la política pública. También actúa como consejero legal de otras agencias, autoridades e instrumentalidades, y es miem-bro de determinados organismos, por disposición de diversos estatutos. Estas responsabilidades las descarga directa y per-sonalmente, o a través de sus auxiliares inmediatos y demás subalternos colaboradores, ubicados en el diseño de la orga-nización administrativa. En esta estructura, se destacan las Divisiones de Litigios y la de Opiniones.
Al igual que otros departamentos ejecutivos, cada Secre-tario proyecta su propio estilo profesional y traza las priori-dades y metas a alcanzar en la consecución de la política pú-blica establecida, según su propio juicio y el del Primer Eje-cutivo.
Tenemos también presente que algunas de las funciones adicionales del Secretario de Justicia señaladas —integrante del Gabinete, segundo en sucesión al Gobernador, y miembro *884;de varias juntas y organismos— pueden directa o indirecta-mente involucrarlo o moverlo a involucrarse, en las polémi-cas de asuntos públicos polarizados, impregnados o no de contenido político partidista, que trascienden la visión tra-dicional del papel de principal abogado-asesor gubernamen-tal. La línea es tenue, y por ende, a veces difícil de separar, el pronunciamiento a título clásico de Secretario de Justicia (abogado-asesor), y de aquel que irradia como miembro del Gabinete, o una Junta, o Gobernador interino.
A la luz de estas 'realidades, hemos de reconocer que de su faz, es perfectamente legítimo que un Secretario de Justicia pueda sostener una visión administrativa o criterios jurídi-cos distintos al de su sucesor u otro. Como corolario de esas diferencias en enfoques y de nueva política publica, pueden surgir conflictos en los distintos órdenes de la comunidad, incluso en asuntos previamente sometidos a los tribunales. “Las relaciones de los oficiales de una agencia con el abo-gado del gobierno no son las de cliente-abogado en su sentido ordinario, pues las identidades y deseos de estos oficiales pue-den variar con la opinión popular, el voto del electorado o los caprichos de sus superiores, mientras que la ley a la que tanto los oficiales y abogados deben lealtad permanece inalterada.” (Notas al calce y citas omitidas. Énfasis suplido.) Op. Tribunal, págs. 846-848.
Si las premisas de las que parte la opinión mayoritaria son: (1) “por las funciones impuestas por ley [el Secretario de Justicia] es abogado”. “Sin embargo, no es un abogado más. Sus responsabilidades legales y administrativas son nu-merosas y versan sobre múltiples y sensitivos asuntos”; (2) “es perfectamente legítimo que un Secretario de Justicia pueda sostener una visión administrativa o criterios jurídicos distintos al de sus sucesores u otro”; (3) “[l]as relaciones de los oficiales de una agencia con el abogado del gobierno no son las del cliente-abogado en su sentido ordinario”, y (4) ya que el Canon 21 de Ética Profesional no se aplica en toda su extensión al Secretario de Justicia, en las págs. 846-848 de la opinión mayoritaria, respectivamente, ¿cómo es que se aplican textualmente los Cánones de Ética Profesional para *885regir la conducta de la profesión privada a la conducta que en el descargo de sus múltiples funciones administrativas en pro del interés público despliega el Secretario de Justicia, todo ello sin tomar en cuenta la totalidad de las circunstancias presen-tes en este caso y la Ley Núm. 9, swpral En estricta lógica, tal aplicación es contraria a las premisas que le sirven de base. (2) Los Cánones de Ética Profesional le aplican al Secretario de Justicia y a los demás abogados del Departamento de Justicia. Sostengo, sin embargo, que la opinión mayoritaria, al aplicar-los a las circunstancias particularísimas de este caso, lo hace mecánicamente y no reconoce que éstos no fueron diseñados *886para atender relaciones de abogado-cliente como la vislum-brada por la Ley Núm. 9, supra. Tenemos ante nos una especial relación abogado-cliente que se da en virtud de la Ley Núm. 9, supra, cuyo alcance nunca ha sido fijado.
Es obvio que no es fácil deslindar categóricamente las múl-tiples funciones del Secretario de Justicia. La multiplicidad de roles en una misma persona crea situaciones fronterizas que la propia opinión mayoritaria reconoce. No podemos hacer abstracción de las realidades administrativas dentro de las cuales el Secretario de Justicia desempeña sus funciones.
Los hechos expuestos ante nos ponen de manifiesto que la decisión del Departamento de Justicia tanto al emitir la opi-nión solicitada por la Secretaria de Instrucción Pública (en la que concluye que el cargo de Gerentes Escolares es ilegal) como al representar en los tribunales al ex Gobernador querellante y a los Gerentes Escolares bajo la Ley Núm. 9, supra, no fue un proceso decisional en el que intervino una sola persona, sino un sinnúmero de abogados y unidades del Departamento de Justicia en virtud de un mandato legal particular.
Para tener una idea clara de la realidad operacional del Departamento de Justicia debemos enfatizar que durante el año fiscal 1985-86 dicho Departamento emitió 351 opiniones legales de 402 presentadas y atendió 3,273 litigios civiles en su División de Litigios Generales. Su presupuesto para dicho año fue de $26,912,.21J. Existían en el Departamento 1,188 pues-tos cubiertos, desglosados de la siguiente forma: 75 abogados, 158 fiscales, 41 investigadores, 101 taquígrafos, 56 agentes es-peciales, 27 registradores de la propiedad, 69 oficiales del registro, 10 procuradores especiales para la Sala de Relaciones de Familia y 417 personas empleadas como personal adminis-trativo y auxiliar. La Oficina del Procurador General tenía en proceso a fin de año 1,466 casos. La División de Legislación tuvo ante su consideración 1,675 consultas, y la de Asuntos del Contralor, 709 casos. A la División de Casos Contributivos se le presentaron 1,143 asuntos cuyas reclamaciones ascendían a *887la cantidad de $65,133,000. La de Casos de Tierras consideró 2,215 asuntos. La División de Litigios Generales atendió 791 casos y la de Procesamiento de Deudores del Estado, 1,783. Las Fiscalías de Distrito atendieron 33,323 casos. Ello no in-cluye los asuntos atendidos por otras unidades a cargo de con-fiscaciones de vehículos y de fianzas, corrupción gubernamen-tal, derechos civiles, delitos sexuales, criminales habituales, delitos de cuello blanco ni asuntos de menores. (Datos obteni-dos del Presupuesto del Estado Libre Asociado de Puerto Rico propuesto por el Gobernador para el año fiscal 1987. Tomo I, febrero de 1986.)
Estos datos reflejan el gran volumen de asuntos que atiende el Departamento de Justicia, la diversidad y comple-jidad de los mismos y la gran cantidad de personas y negocia-dos que intervienen en ellos. Dada esta complejidad organiza-cional y operacional administrativa, y al tomar especialmente en consideración el hecho de que el Departamento de Justicia emitió 351 opiniones, atendió 3,273 litigios civiles, y 33,323 casos criminales, no resulta lógico, razonable ni justo respon-sabilizar al Secretario de Justicia querellado por razones éti-cas cuando: (1) éste ni siquiera compareció personalmente ante el tribunal de instancia en el caso, ni figuró tampoco como abogado de récord; (2) en la preparación de la opinión que emite participaron varios abogados de la División de Opinio-nes del Departamento, y (3) la relación abogado-cliente se da en el contexto de la Ley Núm. 9, supra.
La opinión mayoritaria reconoce la compleja gestión de la administración pública y la existencia del fenómeno burocrá-tico moderno. También reconoce que en virtud de tal compleji-dad burocrática, “ [n] o puede exigírsele [al Secretario] cono-cimiento real o constructivo sobre todos los asuntos, casos, in-cidentes y escritos generados por los numerosos abogados y fiscales del Departamento”. Opinión mayoritaria, pág. 865. Sin embargo, la determinación al efecto de imponerle responsabi-lidad ética al Secretario de Justicia por incidentes en los que *888éste participa institucionalmente, en virtud de la Ley Num. 9, supra, es cuestionable a la luz de las proposiciones de las que se parte para intentar sostenerla.
> — i HH h-1
Reconocimos en In re Guzmán Géigel, 113 D.P.R. 122 (1982), que cuando no estamos en presencia de normas de conducta claras y precisas, la imputación al efecto de que un abogado ha violado un canon de conducta profesional debe re-solverse a favor del abogado que ha actuado incontrovertida-mente de buena fe. En la misma línea de pensamiento hemos afirmado categóricamente que cuando no existen pronuncia-mientos y guías precisas sobre la conducta ética que deben ob-servar los profesionales del derecho, su aplicación será pros-pectiva. In re Feliciano Ruiz, 117 D.P.R. 269 (1986). No en-contramos ninguna razón para variar la norma y proceder a censurar y amonestar al Secretario de Justicia bajo las cir-cunstancias particularísimas reseñadas.
Vista la totalidad de las circunstancias y la particular re-lación de abogado-cliente dispuesta por la Ley Núm. 9, supra, éste no es un caso manifiesto de violación a los Cánones de Ética Profesional. No estamos en presencia de normas de con-ducta ética claras y precisas. No se ha probado mala fe o negli-gencia de parte del Secretario de Justicia. No existen pronun-ciamientos y guías nuestros que regulen y controlen circuns-tancias de hecho tan peculiares como los que tenemos ante nos.
IV
Tan pronto el Secretario de Justicia se percata de que su interpretación y aplicación de la Ley Núm. 9, supra, podía plantear un problema de conducta ética, a iniciativa propia trajo a la atención del tribunal de instancia y del ex Gober-nador, Hon. Carlos Romero Barceló, la posible situación con-flictiva. Como cuestión de hecho, es a base de su señalamiento que el tribunal de instancia deja sin efecto la sentencia suma-*889ría parcial que había dictado. No existe evidencia en el récord que demuestre que el Secretario de Justicia haya actuado de mala fe, con malicia, en forma inmoral, negligentemente o movido por interés impropio o ajeno a sus funciones.
El ex Gobernador querellante no ha sufrido daños por razón de las actuaciones del Secretario de Justicia. Como cues-tión de realidad, aquél podía ser legítimamente considerado por el Secretario de Justicia como una parte “nominal” dentro del contexto de la relación abogado-cliente que provee la Ley Núm. 9, supra. En cuanto a los Gerentes Escolares, el tribunal de instancia no ha emitido fallo final sobre la ilegalidad de la creación de sus cargos. Es por ello que, al presente, no podemos juzgar el impacto que tuvo la conducta profesional del Secre-tario de Justicia sobre los derechos que los Gerentes Escolares pudieran tener al amparo de las leyes vigentes.
Es norma reconocida que las opiniones legales que el Secre-tario de Justicia adelanta a sus compañeros de gabinete no son obligatorias para los tribunales. Jones v. Williams, 45 S.W.2d 130, 131 (1931); Harris County Comm’rs Court v. Moore, 420 U.S. 77, 87 n. 10 (1975). Esta norma está predi-cada en la debida separación de poderes de los respectivos poderes constitucionales. En virtud de ellas hemos sostenido que “ [s] on los tribunales de justicia los llamados a resolver los casos y controversias que se presentan ante ellos. La propia Constitución dispone que ‘[e]l Poder Judicial de Puerto Rico se ejercerá por un Tribunal Supremo, y por aquellos otros tribunales que se establezcan por ley’. Art. V, Sec. 1”. Velez Ruiz v. E.L.A., 111 D.P.R. 752, 756 (1981).
Si le atribuyéramos a las opiniones del Secretario de Justi-cia carácter mandatorio para los tribunales, se atentaría contra un principio básico y elemental que sirve de fundamento a la forma republicana de gobierno que consagra nuestra Constitución. La controversia específica que tenemos ante nos no puede tener mayor jerarquía e importancia que un pilar constitucional fundamental como lo es la función e indepen-*890ciencia de la Rama Judicial. Al tribunal de instancia le corres-ponderá hacer las determinaciones de hecho y de derecho co-rrespondientes a base de la prueba que tenga ante sí y conce-derá los remedios que estime correspondientes cuando finalice el caso.
y
En síntesis, vista la totalidad de las circunstancias, la con-ducta del Secretario de Justicia debe ser juzgada a la luz de: (1) una relación de abogado-cliente fundamentada en una os-cura y ambigua Ley Núm. 9, supra; (2) la complejidad de sus funciones y las del Departamento que dirige; (3) nuestros pronunciamientos sobre aplicación de normas de conducta ético-legal, y (4) las medidas correctivas tomadas por el Secretario de Justicia al percatarse del conflicto de intereses que su interpretación y aplicación de la Ley Núm. 9, supra, podía causar.
Como bien ha reconocido el profesor Jaffee, “The concept of fairness relates to the attitude of judging”. Jaffee, Judicial Revieio, 64 Harv. L. Rev. 1233, 1239 (1931). En nuestra fun-ción de impartir justicia, el resultado más justo debe siempre prevalecer. Lo propio es fomentar que se tomen medidas cau-telares para evitar situaciones como la presente y, en caso de que sucedan nuevamente, poder corregirlas de inmediato.
Por las razones expuestas disiento respetuosamente de la posición de mis compañeros en mayoría.

La opinión mayoritaria está suscrita por 3 de los 7 jueces de este Tribunal.


 Existen estudiosos en la materia que sostienen que uno de los mu-chos problemas de naturaleza ética que confronta el ejercicio de la profesión legal es si las normas de comportamiento ético diseñadas para fij'ar la con-ducta del abogado privado son adecuadas para fijar la conducta del abogado que ejerce un cargo público.
El profesor L. R. Patterson ha señalado sobre el particular en Legal Ethics: The Law of Professional Responsibility, 2da ed., Nueva York, Ed. Matthew Bender, 1984, pág. 508, lo siguiente:
17 “One of the many unresolved problems in the law of legal ethics is whether the rules of ethics for the private lawyer are reliable and effective guides for the public lawyer. The assumption seems to be that they are, for the public lawyer appears to be a lawyer who represents the government in much the same way a private lawyer represents the individual client. Both employ the same skills and fulfill esentially the same roles. The public lawyer advises superiors, serves as advocate in court and acts as negotiator, a legal auditor (or investigator), and intermediator, and even as a private legislator in drafting contracts between the government and its citizens.

“But on closer inspection, the similarities are more superficial than substantive.

“The structure of the lawyer’s relationship to the government, or government agency, is not so simple. First, the public lawyer serves in a dual capacity, as lawyer and as public official or employee. Secondly, the public lawyer does not have a client, at least not as the term is used in the law of legal ethics.
“A famous judge has' suggested that disinterestedness and objectivity are the chief ethical standards of government legal work. Fahy ‘Special Ethical Problems of Counsel for the Government,’ 33 Fed. B.J. 331 (1978) (lecture of Judge Charles' Fahy at Columbia University School of Law, April 11, 1950).”